Title: To Thomas Jefferson from Bernard Peyton, 22 November 1821
From: Peyton, Bernard
To: Jefferson, Thomas

Sales 46 Blls: super & 4 fine Hour by B. Peyton for a/c Mr Thomas Jefferson1821 Richd20 NovrTo Capl—for Cash in store46 Blls: super fine flour at $6} $299.004"finedo"5.75ChargesCash pd fght:at 2/6 & Toll at 7d½$26.05Inspection $1, Drayage $12.00storage $4 & Comssn at 2½ pr Ct $7.4711.47$39.52Nett prcds at Cr Th: Jefferson$259.48Dear Sir,Richd 22d Novr 1821
			 Above I hand you sales your last parcel 50 Blls: Flour at $6, which was the best I could do with it, I postponed a sale for several days, in the hope of an advance, but each mail brings us worse & worse accounts of the article from the Northern markets, particularly New York, which in a great degree governs this, last sales there $6 ¼ @ ⅜ dull—I recd yesterday your esteemed favor from Bedford, advising of rural dfts, all of which shall be paid when presented, whether due or not, that favor Miss Ellen Randolph was paid on monday last.Yours very TruelyB. Peyton